EXHIBIT 10.61

 

FOURTH AMENDMENT

OF

TAYLOR CAPITAL GROUP, INC.

PROFIT SHARING AND EMPLOYEE STOCK OWNERSHIP PLAN

 

(Effective as of October 1, 1998)

 

WHEREAS, Taylor Capital Group, Inc. (the “Company”) maintains the Taylor Capital
Group, Inc. Profit Sharing and Employee Stock Ownership Plan (Effective as of
October 1, 1998) (the “Plan”); and

 

WHEREAS, amendment of the Plan is now considered desirable (a) to provide for
changes effective as of the date shares of common stock of the Company are
readily tradable on a national securities exchange (such date referred to below
as the “Effective Date”); (b) to provide certain changes in Plan accounting; and
(c) to provide changes required by the Economic Growth and Tax Relief Act of
2001;

 

NOW, THEREFORE, by virtue of the power reserved to the Company by subsection
17.1 of the Plan, and in exercise of the authority delegated to the Committee
established pursuant to Section 18 of the Plan (the “Committee”) by subsection
17.1 of the Plan, the Plan is hereby amended in the following particulars:

 

8. By substituting the following for subparagraph 2.1(b) of the Plan, effective
January 1, 2002:

 

  “(b)   Subject to the conditions and limitations of the Plan, each other
employee of an Employer will become a participant in the Plan as of the first
day of the first payroll coincident with or next following the date he satisfies
the following requirements:



--------------------------------------------------------------------------------

  (i)   he has attained age 18;

 

  (ii)   he has completed 30 days of employment with an Employer,

 

  (iii)   he is not a seasonal or temporary employee and he is employed as a
member of a group of employees to which the Plan has been extended, either by
unilateral action of an Employer in the case of an employee who is not
represented by a collective bargaining representative or, if he is a member of a
group of employees represented by a collective bargaining representative,
through a currently effective collective bargaining agreement between his
Employer and the collective bargaining representative of the group of employees
of which he is a member.”

 

9. Effective January 1, 2001, by substituting the following for subsection 3.5
of the Plan:

 

“3.5. Earnings

 

Unless stated otherwise, a participant’s ‘earnings’ for a plan year means all
compensation paid to the participant for services rendered to an Employer as an
employee as reported on the participant’s Federal wage and tax statement (Form
W-2), including (i) the participant’s income deferral contributions made during
the plan year under the Taylor Capital Group, Inc. 401(k) Plan, and (ii) all
salary reductions made during the plan year pursuant to an arrangement
maintained by an Employer under Section 125 or Section 132(f) of the Code, but
excluding (iii) disability payments (short term or long term), (iv)
non-qualified deferred compensation amounts, (v) stock based compensation,
including any dividends paid on restricted shares and any other payments from
any such plans or programs, (vi) severance payments, and (vii) any other
‘fringe’ benefit (as defined by the Committee). In no event, however, shall the
amount of a Participant’s earnings taken into account for purposes of the plan
for any plan year exceed the dollar limitation in effect under Code Section
401(a)(17) (as that limitation is adjusted from time to time by the Secretary of
the Treasury pursuant to Code Section 401(a)(17) and which is $200,000 for the
2002 plan year). For plan years beginning on or after January 1, 1998, earnings
shall include any amount that is deemed to be a salary reduction under an
arrangement maintained under Section 125 of the Code but is not available to a
participant in cash in lieu of group health coverage because a participant is
unable to certify that he or she has other health coverage.”

 

10. By substituting the following for Section 6.9 of the Plan, effective as of
the Effective Date:



--------------------------------------------------------------------------------

  (a)   “6.9 Fair Market Value of Company Stock

 

For purposes of the Plan and Trust, if Company stock is not readily tradable on
an established securities market, the fair market value of Company stock shall
be determined by an independent appraiser, as defined in Section 401(a)(28) of
the Code, in accordance with the terms of the trust and the provisions of
Section 3(18) of ERISA.”

 

11. Effective as of January 1, 2002, by substituting the following for the first
two sentences of subsection 7.1 of the Plan:

 

“For each limitation year, the ‘annual addition’ (as defined below) to a
participant’s account shall not exceed the lesser of $40,000, as adjusted for
cost-of-living increases under Code Section 415(d), or 100 percent of the
participant’s compensation (as defined in Code Section 415(c)(3)) during that
limitation year. The compensation limit referred to in the preceding sentence
shall not apply to any contribution for medical benefits after separation from
service (within the meaning of Code Section 401(h) or 419(A)(f)(2)), which is
otherwise treated as an annual addition. For purposes of this subsection, the
term ‘compensation’ shall include elective deferrals (as defined in Code Section
402(g)(3)) made by the participant and any amount which is contributed or
deferred by the Employer at the election of the participant and which is not
includible in the gross income of the participant by reason of Code Section 125
or 132(f). For plan years beginning on or after January 1, 1998, compensation
shall include any amount that is deemed to be a salary reduction under an
arrangement maintained under Section 125 of the Code but is not available to a
participant in cash in lieu of group health coverage because a participant is
unable to certify that he or she has other health coverage. The term ‘annual
addition’ for any limitation year means the sum of participant contributions
(other than rollover contributions and catch-up contributions), and employer
contributions that are credited to a participant’s accounts for that limitation
year.”

 

12. By substituting the following for the first sentence of subsection 11.3 of
the Plan, effective as of the Effective Date:

 

“Subject to rules established by the Committee, with respect to a distribution
under subsection 11.1, subject to subsection 11.4, a participant (or the
participant’s beneficiary) will receive an in-kind distribution of the shares of
Company stock allocated to the Participant’s ESOP stock account, except that any
fractional shares in the participant’s ESOP stock account shall be paid in cash;
provided the participant (or his beneficiary, in the case of his death) may
elect, in accordance with rules established by the Committee, to receive his
ESOP stock account in cash, in which case the Committee shall direct the sale of
shares in his account and the distribution of the net proceeds received on such
sale.”

 

13. By substituting the following for subparagraph 11.4(b) of the Plan,
effective as of the Effective Date:



--------------------------------------------------------------------------------

“(b) Company Stock. Subject to subparagraphs (c) and (d) below, after a
participant’s settlement date he may file with the Committee a request for
distribution of amounts representing shares of Company stock in his ESOP stock
account. Distribution of such account will be made in the form provided in
subsection 11.3 within a reasonable period of time after the accounting date
coincident with or following the date a participant files with the Committee a
written request for a distribution.”

 

14. Effective as of January 1, 2002, by substituting the following for the last
sentence of subparagraph 11.5(a) of the Plan:

 

“A hardship distribution shall not be an eligible rollover distribution.”

 

15. Effective as of January 1, 2002, by substituting the following for the
second and third sentences of subparagraph 11.5(c) of the Plan:

 

“Except as otherwise provided below, an ‘eligible retirement plan’ is (i) an
individual retirement account described in Code Section 408(a), (ii) an
individual retirement annuity described in Code Section 408(b) (other than an
endowment contract), (iii) an annuity plan described in Code Section 403(a) or
403(b), (iv) an eligible governmental plan under Code Section 457(b) that agrees
to separately account for amounts transferred into such plan from this Plan, or
(v) a plan qualified under Code Section 401(a) that by its terms permits the
acceptance of rollover contributions. The definition of eligible retirement plan
shall also apply in the case of a distribution to a surviving spouse, or to a
spouse or a former spouse who is an alternate payee under a qualified domestic
relations order, as defined in Code Section 414(p).”

 

16. By substituting the following for subparagraphs (b) and (c) of Section 14 of
the Plan, effective after the Effective Date:

 

  “(b)   Voting of Company stock. Each Participant shall have the right to
direct the Trustee with respect to the voting of Company stock allocated to his
account. At the time of the mailing to stockholders of the notice of any
stockholders’ meeting of the Company, the Company, in conjunction with the
Trustee, shall use its reasonable best efforts to cause to be delivered to each
such Participant such notices and informational statements as are furnished to
the Company’s stockholders in respect of the



--------------------------------------------------------------------------------

exercise of voting rights, together with forms by which the Participant may
confidentially instruct the Trustee, or revoke such instruction, with respect to
the voting of shares of Company stock allocated to his account. Upon timely
receipt of such instructions, the Trustee shall on each such matter vote as
instructed the number of shares of Company stock allocated to the account of
such Participant. The Trustee shall vote shares of Company stock allocated to
the accounts of Participants for which no instructions are received and all
shares of Company stock which are not allocated to the accounts of Participants
proportionately in the same manner as the Trustee votes the shares of Company
stock for which the Trustee has received voting instructions as specified above.

 

  (c)   Tendering of Company stock. As soon as practicable after the
commencement of a tender or exchange offer (an ‘Offer’) for shares of Company
stock, the Company, in conjunction with the Trustee, shall use its reasonable
best efforts to cause each Participant to be furnished with all information as
will be distributed to the holders of Company stock in respect of such Offer,
and to be provided with forms by which the Participant may confidentially
instruct the Trustee, or revoke such instruction, to tender or exchange shares
of Company stock allocated to his account, to the extent permitted under the
terms of such Offer. Upon timely receipt of such instructions, the Trustee shall
follow the directions of each Participant as to shares allocated to such
Participant’s account. The Trustee shall not tender shares allocated to
participant accounts for which no instructions are received. As to shares of
unallocated Company stock, the Trustee shall tender, subject to the terms and
limitations of any applicable Share Purchase Loan, the same proportion thereof
as it tenders shares of stock that are allocated to participant accounts in
accordance with the two immediately preceding sentence. The number of whole
shares as to which a Participant may provide instructions shall be the total
number of shares allocated to his account as of the close of business on the
accounting date preceding the date on which the Offer is commenced or such
earlier date as shall be designated by the Company which the Company,



--------------------------------------------------------------------------------

in its sole discretion, deems appropriate for reasons of administrative
convenience.”

 

17. Effective as of January 1, 2002, by substituting the following for the
fourth sentence of subsection 19.2 of the Plan:

 

“In making the foregoing determination, (i) a participant’s account balances or
cumulative accrued benefits shall be increased by the aggregate distributions,
if any, made with respect to the participant during the one-year period ending
on the determination date (or, the five-year period ending on the determination
date, if a distribution is made for a reason other than separation from service,
death, or disability), including distributions under a terminated plan that, if
it had not been terminated, would have been required to be included in the
aggregation group, (ii) the account balances or cumulative accrued benefits of a
participant who was previously a key employee, but who is no longer a key
employee, shall be disregarded, (iii) the account balances or cumulative accrued
benefits of a beneficiary of a participant shall be considered accounts or
accrued benefits of the participant, (iv) the account balances or cumulative
accrued benefits of a participant who has not performed services for an Employer
or a Controlled Group Member at any time during the one-year period ending on
the determination date shall be disregarded and (v) any rollover contribution
(or similar transfer) from a plan maintained by the corporation other than an
Employer under this Plan initiated by a participant shall not be taken into
account as part of the participant’s aggregated account balances under this
Plan.”

 

18. Effective as of January 1, 2002, by substituting the following for
subsection 19.3 of the Plan:

 

  (c)   “19.3 Key Employee

 

In general, a ‘key employee’ is an employee (or former or deceased employee)
who, at any time during the plan year that includes the determination date, is:

 

  (a)   an officer of an Employer having annual compensation greater than
$130,000 (as adjusted under Code Section 416(i)(1) for plan years beginning
after December 31, 2002);

 

  (b)   a five-percent owner of an Employer; or

 

  (c)   a one-percent owner of an Employer having annual compensation of more
than $150,000.



--------------------------------------------------------------------------------

For purposes of this subsection, annual compensation means compensation within
the definition of Code Section 415(c)(3). The determination of who is a key
employee will be made in accordance with Code Section 416(i)(1) and the
applicable regulations and other guidance of general applicability issued
thereunder.”

 

19. Effective as of January 1, 2002, by adding the following at the end of
subsection 19.5 of the Plan:

 

“However, the amount of minimum employer contribution not offset by the amount
of employer contributions shall meet the nondiscrimination requirements of
Section 401(a)(4) of the Code without regard to Section 401(m) of the Code. An
Employer may provide that the minimum benefit requirement shall be met in
another plan, including a plan that consists solely of a cash or deferred
arrangement that meets the requirements of Code Section 401(k)(12) and
401(m)(11).”

 

IN WITNESS WHEREOF, the undersigned duly authorized member of the Committee has
caused the foregoing amendment to be executed this 18th day of December, 2002.

 

/s/    MELVIN E. PEARL        

--------------------------------------------------------------------------------

On behalf of the Committee as Aforesaid